If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 26, 2019
               Plaintiff-Appellee,

v                                                                   No. 344510
                                                                    Wayne Circuit Court
ORBY JR. HOOKER, III,                                               LC No. 17-008906-01-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and BORRELLO and M. J. KELLY, JJ.

PER CURIAM.

        A jury convicted defendant, Orby Jr. Hooker, III, of assault by strangulation or
suffocation, MCL 750.84(1)(b), and assault with a dangerous weapon (felonious assault), MCL
750.82.1 The trial court sentenced defendant as a second-offense habitual offender, MCL
769.10, to concurrent prison terms of 38 months to 15 years for the assault by strangulation
conviction and 2 to 6 years for the felonious assault conviction. He appeals as of right. We
affirm defendant’s convictions, but vacate his sentence and remand for resentencing.

                                 I. FACTUAL BACKGROUND

       In July 2017, Cedrick Stringer resided with his girlfriend, Timikia Brooks, and their two
children at a home located on 19374 Telegraph Road, in Detroit, Michigan.2 On July 21, 2017,


1
  Defendant was tried with co-defendant, Dwylar Hooker. Dwylar was charged with one count
of unarmed robbery, MCL 750.530. Dwylar was acquitted of this charge. Defendant was also
charged with, but ultimately acquitted of, a separate count of felonious assault, one count of
armed robbery, MCL 750.529, and four counts of possession of a firearm in the commission of a
felony (felony-firearm), MCL 750.227b.
2
 The record reflects some dispute regarding whether Stringer resided in the subject home in July
2017. Stringer testified that he did, but Brooks testified that Stringer had moved out on April 12,
2017. Ultimately, this discrepancy is irrelevant to the issues on appeal.



                                                -1-
Stringer left their home after getting into an argument with Brooks. When Stringer returned later
that day, he discovered that Brooks had installed new locks and a new alarm system. The next
day, at about 4:00 p.m., Stringer returned to the home after work. Defendant, who is Brooks’s
brother, and Dwyler Hooker, Brooks’s sister, were inside the home. When Stringer tried to walk
through the front door of the home, defendant pushed Stringer and told Stringer he could not
come inside the house. Stringer went to his car to telephone the police. While Stringer was
waiting for the police to arrive, Stringer’s neighbor, Matthew Borodich, walked by and got into
the passenger seat of the vehicle to talk to Stringer.

        While Borodich and Stringer were sitting in the car, defendant, Dwylar, and Brooks’
older brother Larry Hooker approached the vehicle in a hostile manner. Both Larry and
defendant were armed. Stringer began recording the encounter with his cellular telephone.
Defendant opened the passenger door to the vehicle and started reaching over Borodich in an
attempt to grab Stringer. A fight ensued between defendant and Borodich and defendant was
successful in removing Borodich from the vehicle at gunpoint. Defendant entered Stinger’s
vehicle through the passenger’s side door, put his right arm around Stringer’s throat, and dragged
him over the center console, through the passenger’s side of the car, out of the door, and onto the
ground. Larry grabbed Stringer’s cellular telephone and smashed it on the ground. While
defendant still had Stringer in a chokehold, defendant instructed Dwylar to “[g]et his chain,” and
Dwylar grabbed a chain off Stringer’s neck. Defendant eventually released Stringer. Defendant
was charged and a jury convicted defendant of the previously identified charges. Specifically,
defendant was convicted of assault by strangulation with regard to Stringer and felonious assault
against Borodich.

                            II. SUFFICIENCY OF THE EVIDENCE

        Defendant first argues that the record evidence was insufficient to support his conviction
of assault by strangulation. We disagree. “We review de novo a challenge on appeal to the
sufficiency of the evidence.” People v Henry, 315 Mich. App. 130, 135; 889 NW2d 1 (2016)
(quotation marks and citation omitted).

        “To determine whether the prosecutor has presented sufficient evidence to sustain a
conviction, we review the evidence in the light most favorable to the prosecutor and determine
whether a rational trier of fact could find the defendant guilty beyond a reasonable doubt.”
People v Smith-Anthony, 494 Mich. 669, 676; 837 NW2d 415 (2013) (quotation marks and
citation omitted). “Circumstantial evidence and the reasonable inferences that arise from that
evidence can constitute satisfactory proof of the elements of the crime.” People v Blevins, 314
Mich. App. 339, 357; 886 NW2d 456 (2016). “It is for the trier of fact, not the appellate court, to
determine what inferences may be fairly drawn from the evidence and to determine the weight to
be accorded those inferences.” People v Hardiman, 466 Mich. 417, 428; 646 NW2d 158 (2002).
“ ‘The standard of review is deferential: a reviewing court is required to draw all reasonable
inferences and make credibility choices in support of the jury verdict.’ ” People v Bailey, 310
Mich. App. 703, 713; 873 NW2d 855 (2015), quoting People v Nowack, 462 Mich. 392, 400; 614
NW2d 78 (2000).

       To convict defendant of assault by strangulation, the prosecution had to prove beyond a
reasonable doubt that defendant assaulted Stringer by strangulation or suffocation. MCL

                                                -2-
750.84(1)(b). An assault is “ ‘an attempt to commit a battery or an unlawful act that places
another in reasonable apprehension of receiving an immediate battery.’ ” People v Cameron,
291 Mich. App. 599, 614; 806 NW2d 371 (2011), quoting. People v Starks, 473 Mich. 227, 234;
701 NW2d 136 (2005). A battery is “an incidental, uncontested and harmful or offensive
touching of the person of another, or of something closely connected with the person.” Id.,
quoting Starks, 473 Mich at 234 (quotation marks and citation omitted). Strangulation means
“intentionally impeding normal breathing or circulation of the blood by applying pressure on the
throat or neck or by blocking the nose or mouth of another person.” MCL 750.84(2). The trier
of fact may reasonably infer intent from all the facts and circumstances in a case. People v
Hawkins, 245 Mich. App. 439, 458; 628 NW2d 105 (2001).

        Defendant essentially concedes that he assaulted Stringer when he dragged him out of the
vehicle, but argues that the evidence was insufficient to prove that he intended to strangle or
suffocate Stringer because he did not continue to apply pressure to Stringer’s neck after Larry
obtained Stringer’s cellular telephone. This argument is without merit.

        Stringer testified that defendant grabbed him by the neck and dragged him over the center
console and through the front passenger-side door of the car. Defendant continued to apply
pressure to Stringer’s neck until Stringer released his cellular telephone. Stringer testified that
“he couldn’t breathe at all.” Borodich corroborated Stringer’s account of the incident, testifying
that he witnessed defendant place Stringer in a “chokehold,” which caused Stringer’s face to turn
red. This testimony is direct evidence that defendant intentionally impeded Stringer’s breathing
by applying pressure to Stringer’s neck. MCL 750.84(2). The jury credited the testimony of
Stringer and Borodich and this Court will not interfere with the fact-finder’s determinations
regarding credibility. People v Unger, 278 Mich. App. 210, 222; 749 NW2d 272 (2008).
Defendant cites no authority for his implied assumption that he had to hold Stringer in a
chokehold for a particular length of time before the jury could find that such conduct constituted
strangulation. Taken in the light most favorable to the prosecution, the evidence was sufficient
to enable a rational trier of fact to conclude beyond a reasonable doubt that defendant assaulted
Stringer by strangulation. See Smith-Anthony, 494 Mich. at 676.

        Defendant also argues that the evidence was insufficient to sustain his conviction of
assault by strangulation because Stringer was an unreliable witness who gave inconsistent
testimony at trial regarding the placement of defendant’s hands when defendant pulled him out
of the vehicle. At trial, Stringer testified that defendant had one arm around his neck when
defendant dragged him out of his car. On cross-examination, Stringer was questioned about his
preliminary examination testimony, in which he had stated that one of defendant’s arms was
across his chest. Defendant implies on appeal that Stringer’s preliminary examination testimony
that defendant had his arm across Stringer’s chest, not his neck, impeached Stringer’s trial
testimony beyond all probative value. Defendant misrepresents the record.

       At the preliminary examination, in addition to saying that defendant had one arm across
his chest, Stringer testified that defendant had “one arm come across the neck.” This statement
from the preliminary examination was also read into the trial record during cross-examination of
Stringer. Stringer consistently stated that defendant put one arm around his neck, although he
was unsure where defendant placed his other hand. The record belies defendant’s argument that
Stringer provided inconsistent testimony regarding where defendant grabbed him. Furthermore,

                                               -3-
even if Stringer had given inconsistent testimony, it was the jury’s role to determine what, if any,
of Stringer’s testimony it would believe and how much weight it would give such testimony.
See Unger, 278 Mich. App. at 222. The jury apparently credited Stringer’s, and Borodich’s,
account of how defendant put him in a chokehold, and we see no reason to second-guess the
jury’s credibility assessment. See id.

       Next, defendant argues that the evidence was insufficient to support his conviction of
felonious assault against Stringer. This issue is moot because the jury acquitted defendant of
felonious assault against Stringer, and no further relief is available. People v Billings, 283 Mich
App 538, 548; 770 NW2d 893 (2009) (“An issue is moot if an event has occurred that renders it
impossible for the court, if it should decide in favor of the party, to grant relief.”) (quotation
marks and citation omitted). The jury did convict defendant of felonious assault with respect to
Borodich. However, even if we assume that defendant intended to argue on appeal that the
evidence was insufficient to convict him of felonious assault against Borodich, defendant’s
argument fails nonetheless.

         “The elements of felonious assault are (1) an assault, (2) with a dangerous weapon, and
(3) with the intent to injure or place the victim in reasonable apprehension of an immediate
battery.” People v Chambers, 277 Mich. App. 1, 8; 742 NW2d 610 (2007) (quotation marks and
citation omitted). Defendant argues there was insufficient evidence to support his conviction of
felonious assault because the prosecution failed to establish that defendant possessed a dangerous
weapon. However, Stringer and Borodich testified that defendant had a gun. Borodich further
testified that defendant pointed the gun directly at him. This testimony is direct evidence that
defendant was in possession of a dangerous weapon, supporting the jury’s verdict.

        Defendant further contends that the jury found him to be unarmed because it acquitted
him of the felony-firearm charges, and that, because of this acquittal, and considering that the
prosecutor did not present any evidence that defendant was armed with a dangerous weapon
other than a gun, the evidence was insufficient to support a felonious assault conviction. In
other words, because the jury found defendant was not armed for purposes of the felony-firearm
charges, defendant could not have been armed for purposes of felonious assault. Defendant’s
argument is without merit.

       “Juries are not held to any rules of logic nor are they required to explain their decisions.”
People v Vaughn, 409 Mich. 463, 466; 295 NW2d 354 (1980). As our Supreme Court further
explained in Vaughn,

       The ability to convict or acquit another individual of a crime is a grave
       responsibility and an awesome power. An element of this power is the jury’s
       capacity for leniency. Since we are unable to know just how the jury reached
       their conclusion, whether the result of compassion or compromise, it is unrealistic
       to believe that a jury would intend that an acquittal on one count and conviction
       on another would serve as the reason for defendant’s release.               These
       considerations change when a case is tried by a judge sitting without a jury. But
       we feel that the mercy-dispensing power of the jury may serve to release a
       defendant from some of the consequences of his act without absolving him of all
       responsibility. [Id. (citation omitted).]

                                                -4-
Absent jury confusion, misapprehension of the trial court’s instructions, or an impermissible
compromise, “inconsistent verdicts within a single jury are permissible.” See People v Putnam,
309 Mich. App. 240, 250-251; 870 NW2d 593 (2015). Defendant has made no effort to establish
any of the circumstances that would render an inconsistent verdict suspect. Considering the
Vaughn Court’s explanation and that trial testimony clearly supported that defendant possessed a
gun while assaulting Borodich, we conclude that defendant is not entitled to reversal of his
felonious assault conviction.

                        III. INEFFECTIVE ASSISTANCE OF COUNSEL

         On appeal, defendant argues that his counsel was ineffective for failing to object when
the trial court improperly assigned 25 points to OV 12 for three or more contemporaneous
felonious criminal acts against a person. We agree. Because defendant did not move for a new
trial or a Ginther3 hearing, this issue comes to this Court unpreserved. People v Jackson, 313
Mich. App. 409, 431; 884 NW2d 297 (2015). Our review is limited to mistakes apparent on the
record. Id. “The denial of effective assistance of counsel is a mixed question of fact and
constitutional law, which are reviewed, respectively, for clear error and de novo.” People v
Schrauben, 314 Mich. App. 181, 189; 886 NW2d 173 (2016) (quotation marks and citation
omitted).

        The proper interpretation and application of the sentencing guidelines is a legal question
that this Court reviews de novo. People v Morson, 471 Mich. 248, 255; 685 NW2d 203 (2004).
“A trial court’s factual determinations at sentencing are reviewed for clear error and need only be
supported by a preponderance of the evidence.” People v Carter, 503 Mich. 221, 226; 931
NW2d 566 (2019). “The trial court’s findings are clearly erroneous if, after we have reviewed
the entire record, we are definitely and firmly convinced that it made a mistake.” People v
Armstrong, 305 Mich. App. 230, 242; 851 NW2d 856 (2014). “Whether the facts, as found, are
adequate to satisfy the scoring conditions prescribed by statute, i.e., the application of the facts to
the law, is a question of statutory interpretation which an appellate court reviews de novo.”
People v Hardy, 494 Mich. 430, 438; 835 NW2d 340 (2013).

         The United States Constitution and the Michigan Constitution guarantee a defendant’s
right to counsel. US Const, Am VI; Const 1963, art 1, § 20. This right to counsel encompasses “
‘the right to the effective assistance of counsel.’ ” People v Vaughn, 491 Mich. 642, 669; 821
NW2d 288 (2012), quoting Strickland v Washington, 466 U.S. 668, 686; 104 S. Ct. 2052; 80 L. Ed.
2d 674 (1984) (quotation marks and citation omitted). “[E]ffective assistance of counsel is
presumed, and the defendant bears a heavy burden of proving otherwise.” Schrauben, 314 Mich
App at 190. “To establish that a defendant’s trial counsel was ineffective, a defendant must
show: (1) that counsel’s performance fell below an objective standard of reasonableness under
prevailing professional norms and (2) that there is a reasonable probability that, but for counsel’s
error, the result of the proceedings would have been different.” Id.




3
    People v Ginther, 390 Mich. 436, 442-443, 212 NW2d 922 (1973).


                                                 -5-
        In order to score OV 12, “[u]nder MCL 777.42, the trial court had to determine whether
defendant engaged in any contemporaneous felonious criminal acts.” People v Bemer, 286 Mich
App 26, 32; 777 NW2d 464 (2009) (quotation marks omitted). “A felonious criminal act is
defined to be contemporaneous if the act occurred within 24 hours of the sentencing offense and
will not result in a separate conviction.” Id. at 32-33, citing MCL 777.42(2)(a). MCL
777.42(1)(a) provides that 25 points are assigned when “[t]hree or more contemporaneous
felonious criminal acts involving crimes against a person were committed.” The trial court must
assess 10 points for OV 12 when “two or more contemporaneous felonious acts involving crimes
against a person were committed.” MCL 777.42(1)(b). “[W]hen scoring OV 12, a court must
look beyond the sentencing offense and consider only those separate acts or separate behavior
that did not establish the sentencing offense.” People v Light, 290 Mich. App. 717, 723; 803
NW2d 720 (2010). Therefore, offenses for which defendant is convicted should not be
considered when assessing OV 12. Id. at 726.

        The jury convicted defendant of two felonies: assault by strangulation and felonious
assault. Those offenses could not be used to score OV 12. MCL 777.42(2)(a). Defendant was
charged with, but ultimately acquitted of, a separate count of felonious assault, one count of
armed robbery, and four counts of felony-firearm. In assessing 25 points for OV 12, it appears
that the trial court considered defendant’s acquitted offenses. However, only “crimes against a
person” can be used to assess 25 points for OV 12. MCL 777.42(1)(a). Indeed, by statute, the
trial court could not consider the four acquitted counts of felony-firearm. MCL 777.42(2)(b)4.
No evidence was presented at trial that suggested defendant had engaged in any other criminal
activity within 24 hours of the charged offenses. Therefore, the armed robbery and the felonious
assault charges were the only two charges that the trial court could consider in assessing points to
OV 12. As a result, the evidence only supported the conclusion that defendant had engaged in
two contemporaneous felonious acts that could be used to assess points for OV 12. MCL
777.42(1)(b). Therefore, OV 12 could not have been assessed 25 points. Furthermore, because
25 points should not have been assessed for OV 12, defense counsel’s failure to object fell below
objective standards of reasonableness.

        To establish ineffective assistance of counsel, defendant must also show that but for
defense counsel’s deficient performance, defendant would have received a different sentence.
Vaughn, 491 Mich. at 670. The trial court sentenced defendant to a minimum of 38 months for
his assault by strangulation conviction. A change in OV 12 from 25 points to 10 points would
alter the guidelines calculation for this conviction from using OV Level V to OV Level IV,
resulting in a reduction of the guidelines minimum sentence range from 38 to 95 months to 34 to
83 months. MCL 777.65. Because a change in OV 12 from 25 points to 10 points reduces the
minimum sentencing guidelines range, “there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have been different.” Strickland, 466
U.S. at 694. Thus, the second prong of Strickland is satisfied. Because the trial court based


4
  MCL 777.42(2)(b) provides that “[a] violation of [] MCL 750.227b, should not be considered
for scoring this variable.” MCL 750.227b is the statute governing possession of a firearm in the
commission of a felony (felony-firearm).


                                                -6-
defendant’s sentence on an inaccurate calculation of the guidelines ranges, he is entitled to
resentencing. People v Francisco, 474 Mich. 82, 92; 711 NW2d 44 (2006). 5

      We affirm defendant’s convictions, vacate his sentence, and remand for resentencing in a
manner consistent with this opinion. We do not retain jurisdiction.

                                                           /s/ Jane M. Beckering
                                                           /s/ Stephen L. Borrello
                                                           /s/ Michael J. Kelly




5
  Although decided after defendant’s original sentencing and not raised or addressed by either
party on appeal, when deciding the appropriate assessment of points to OV 12 on remand, the
trial court should consider our Supreme Court’s recent decision in People v Beck, ___ Mich ___;
___ NW2d ___ (2019) (Docket No. 152934), to determine the propriety of using defendant’s
acquitted charges for purposes of OV 12. Beck did not involve guidelines scoring. However, the
Beck Court did state,
       When a jury has made no findings (as with uncharged conduct, for example), no
       constitutional impediment prevents a sentencing court from punishing the
       defendant as if he engaged in that conduct using a preponderance-of-the-evidence
       standard. But when a jury has specifically determined that the prosecution has not
       proven beyond a reasonable doubt that a defendant engaged in certain conduct,
       the defendant continues to be presumed innocent. To allow the trial court to use
       at sentencing an essential element of a greater offense as an aggravating factor,
       when the presumption of innocence was not, at trial, overcome as to this element,
       is fundamentally inconsistent with the presumption of innocence itself. [Beck, __
       Mich at __; slip op at 18-19.]

Granted, the trial court used defendant’s acquitted conduct to score OV 12, not as an
aggravating factor to enhance his sentence, as did the trial court in Beck. However, Beck
reminds us that defendants charged with crimes are presumed innocent until found guilty;
if the jury acquits them, the presumption of innocence remains. There is no intermediary
status of guilty by a preponderance of the evidence. Here, the prosecution charged
defendant with armed robbery and felonious assault, but the jury acquitted him of these
charges, leaving intact defendant’s presumption of innocence as to these charges. Thus,
the question on remand is whether the logic of Beck allows the trial court to use behavior
underlying these charges to score OV 12.




                                               -7-